Case: 23-1043    Document: 12     Page: 1   Filed: 12/09/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    GREGORY JOSEPH PODLUCKY, KARLA SUE
                 PODLUCKY,
              Plaintiffs-Appellants

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2023-1043
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:22-cv-00300-RTH, Judge Ryan T. Holte.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
     The United States moves for summary affirmance of
 the United States Court of Federal Claims’ judgment that
 dismissed the action. Gregory Joseph Podlucky and Karla
 Sue Podlucky submit a document to “hereby withdraw the
 Appeal at this Court’s Case No. 23-1043,” ECF No. 11 at 1,
 which the court construes as a motion to voluntarily dis-
 miss their appeal.
Case: 23-1043    Document: 12      Page: 2     Filed: 12/09/2022




 2                                             PODLUCKY   v. US



     Upon consideration thereof,
     IT IS ORDERED THAT:
    (1) The appellants’ motion to voluntarily dismiss is
 granted, and the appeal is dismissed.
     (2) All other pending motions are denied as moot.
     (3) Each side shall bear its own costs.
                                    FOR THE COURT

 December 9, 2022                   /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court

 ISSUED AS A MANDATE: December 9, 2022